—Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered on or about December 9, 1993, which, upon reargument, granted defendant’s motion to suppress physical evidence, unanimously affirmed.
Suppression was properly granted as the evidence seized was the fruit of an unjustified stop. The testimony of the People’s only witness at the suppression hearing clearly established that the traffic violation for which the cab in which defendant was a passenger was stopped was merely a pretext to investigate defendant on an unrelated matter. In particular, we note the failure of the police officers to check on the cab’s license plate or to issue its driver a summons (see, People v Laws, 213 AD2d 226, Iv denied 85 NY2d 975). Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.